Execution Version
Exhibit 10.3
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of May 29, 2019 by and among East West
Bank (“Bank”), New Age Beverages Corporation (“Borrower”), New Age Health
Sciences, Inc. (“New Age Health”), Morinda, Inc. (“Morinda” and together with
New Age Health, “Grantors”).
 
RECITALS
 
A.           Bank has agreed to make Credit Extensions to Borrower in the amount
and manner set forth in that certain Loan and Security Agreement, dated as of
the date hereof (as amended, restated, amended and restated, supplemented and
otherwise modified from time to time, the “Loan Agreement”), between Bank and
Borrower. Capitalized terms used herein that are not otherwise defined herein
are used as defined in the Loan Agreement).
 
B.           Bank is willing to extend financial accommodations to Borrower, but
only upon the condition, among others, that Borrower and Grantors shall grant to
Bank a security interest, effective upon the date hereof, in certain Copyrights,
Trademarks and Patents to secure the obligations of Borrower under the Loan
Agreement.
 
Now, Therefore, Borrower and each Grantor agrees as follows:
 
AGREEMENT
 
To secure its obligations under the Loan Agreement and under any other Loan
Document, Borrower and each Grantor hereby grants and pledges to Bank a security
interest in all of its respective right, title and interest in, to and under its
intellectual property (including without limitation those Copyrights, Patents
and Trademarks listed on Exhibits A, B and C hereto), and including without
limitation all proceeds thereof (such as, by way of example but not by way of
limitation, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions continuations, renewals,
extensions and continuations-in-part thereof.
 
This security interest is granted in conjunction with the security interests in
the Intellectual Property granted to Bank under the Loan Agreement and that
certain Guarantee and Pledge Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented and otherwise modified from time to
time, the “Guarantee”), by and among Grantors, NABC Properties, LLC, NABC, Inc.,
Morinda Holdings, Inc., Tropical Resources, Inc., Morinda USA, Inc., Morinda
Worldwide, Inc., and Morinda Japan GK and Bank. The rights and remedies of Bank
with respect to the security interest granted hereby are in addition to those
set forth in the Loan Agreement, the Guarantee and the other Loan Documents to
which Borrower or any Grantor is a party, and those which are now or hereafter
available to Bank as a matter of law or equity. Each right, power and remedy of
Bank provided for herein or in the Loan Agreement, the Guarantee or any of the
other Loan Documents to which Borrower or any Grantor is a party, or now or
hereafter existing at law or in equity shall be cumulative and concurrent and
the exercise by Bank of any one or more of the rights, powers or remedies
provided for in this Agreement, the Loan Agreement, the Guarantee or any of the
other Loan Documents to which Borrower or any Grantor is a party, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including Bank, of any or all other rights, powers
or remedies. Notwithstanding the foregoing, in the event of any conflict between
this Agreement and the Loan Agreement, the Loan Agreement shall control.
 
Borrower and each Grantor represents and warrants that Exhibits A, B and C
attached hereto set forth any and all intellectual property rights of Borrower
and such Grantor which are registered with or subject to an application filed
with either the United States Patent and Trademark Office or the United States
Copyright Office, as applicable.
 
[Remainder of Page Intentionally Left Blank.]
 



 
 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by as of the first date written above.
 
Address of Borrower:
1700 East 68th Avenue
Denver, CO 80229
BORROWER:
NEW AGE BEVERAGES CORPORATION
By _______________________________
                                                                

Name:
Title:
 
 
Address of Grantor:
1700 East 68th Avenue
Denver, CO 80229
GRANTOR:
NEW AGE HEALTH SCIENCES, INC.
By _____________________________
                                                                

Name:
Title:
 
 
Address of Grantor:
737 East 1180 South
American Fork, UT 84003
GRANTOR:
MORINDA, INC.
By _______________________________
                                                                

Name:
Title:
 
 

 
 
[Signature Page to Intellectual Property Security Agreement]

 
 
Address of Bank:
2350 Mission College Blvd, Suite 988
Santa Clara, California 95054
Attn: Kelvin P. Chan
BANK:
EAST WEST BANK
By: _______________________________
                                                                

Name:
Title:

 
 
 
 
 
 
